         Case 1:20-cv-02262-EGS Document 107-2 Filed 11/05/20 Page 1 of 26



Date         Area            District   First-Class    Marketing Mail
10/24/2020   Nation                             86.20%            89.26%
10/26/2020   Nation                             88.93%            88.05%
10/27/2020   Nation                             63.74%            90.05%
10/28/2020   Nation                             79.34%            87.58%
10/29/2020   Nation                             89.45%            87.45%
10/30/2020   Nation                             85.52%            85.64%
10/31/2020   Nation                             85.69%            83.42%
 11/2/2020   Nation                             89.07%            82.79%
 11/3/2020   Nation                             65.37%            89.60%
 11/4/2020   Nation                             88.87%            86.92%

10/24/2020   Capital Metro                    79.73%             80.37%
10/24/2020   Eastern                          80.06%             84.44%
10/24/2020   Great Lakes                      86.18%             90.24%
10/24/2020   Northeast                        89.14%             92.94%
10/24/2020   Pacific                          92.60%             96.21%
10/24/2020   Southern                         87.59%             88.40%
10/24/2020   Western                          87.43%             92.47%
10/26/2020   Capital Metro                    82.48%             74.54%
10/26/2020   Eastern                          82.50%             79.89%
10/26/2020   Great Lakes                      88.76%             90.60%
10/26/2020   Northeast                        92.21%             92.88%
10/26/2020   Pacific                          94.85%             96.39%
10/26/2020   Southern                         89.91%             91.39%
10/26/2020   Western                          91.19%             92.08%
10/27/2020   Capital Metro                    52.64%             79.59%
10/27/2020   Eastern                          52.88%             85.61%
10/27/2020   Great Lakes                      59.37%             89.68%
10/27/2020   Northeast                        71.78%             93.17%
10/27/2020   Pacific                          74.63%             96.63%
10/27/2020   Southern                         68.06%             92.42%
10/27/2020   Western                          68.03%             91.97%
10/28/2020   Capital Metro                    66.75%             74.30%
10/28/2020   Eastern                          74.63%             81.12%
10/28/2020   Great Lakes                      75.92%             86.54%
10/28/2020   Northeast                        85.71%             92.25%
10/28/2020   Pacific                          87.06%             96.91%
10/28/2020   Southern                         81.58%             91.04%
10/28/2020   Western                          82.62%             90.52%
10/29/2020   Capital Metro                    85.65%             73.69%
10/29/2020   Eastern                          80.81%             80.79%
10/29/2020   Great Lakes                      88.37%             85.44%
10/29/2020   Northeast                        93.12%             92.47%
10/29/2020   Pacific                          94.48%             96.92%
10/29/2020   Southern                         90.92%             90.19%
          Case 1:20-cv-02262-EGS Document 107-2 Filed 11/05/20 Page 2 of 26



Date         Area            District     First-Class    Marketing Mail
10/29/2020   Western                              92.68%            91.61%
10/30/2020   Capital Metro                        78.95%            72.70%
10/30/2020   Eastern                              78.95%            80.83%
10/30/2020   Great Lakes                          85.99%            82.73%
10/30/2020   Northeast                            90.91%            90.36%
10/30/2020   Pacific                              90.60%            96.66%
10/30/2020   Southern                             84.84%            86.83%
10/30/2020   Western                              89.06%            89.33%
10/31/2020   Capital Metro                        78.02%            64.83%
10/31/2020   Eastern                              78.53%            77.12%
10/31/2020   Great Lakes                          85.42%            79.37%
10/31/2020   Northeast                            90.97%            89.33%
10/31/2020   Pacific                              93.53%            96.00%
10/31/2020   Southern                             86.98%            86.92%
10/31/2020   Western                              87.56%            87.99%
 11/2/2020   Capital Metro                        84.26%            66.31%
 11/2/2020   Eastern                              83.54%            74.91%
 11/2/2020   Great Lakes                          88.29%            79.49%
 11/2/2020   Northeast                            92.49%            91.89%
 11/2/2020   Pacific                              94.66%            95.14%
 11/2/2020   Southern                             91.22%            87.59%
 11/2/2020   Western                              90.13%            86.45%
 11/3/2020   Capital Metro                        59.17%            79.94%
 11/3/2020   Eastern                              53.98%            83.83%
 11/3/2020   Great Lakes                          65.00%            85.47%
 11/3/2020   Northeast                            76.74%            95.35%
 11/3/2020   Pacific                              68.73%            96.95%
 11/3/2020   Southern                             67.73%            92.71%
 11/3/2020   Western                              71.33%            91.16%
 11/4/2020   Capital Metro                        82.21%            77.90%
 11/4/2020   Eastern                              84.42%            76.47%
 11/4/2020   Great Lakes                          86.77%            84.45%
 11/4/2020   Northeast                            92.26%            93.30%
 11/4/2020   Pacific                              93.91%            96.10%
 11/4/2020   Southern                             90.03%            90.47%
 11/4/2020   Western                              91.39%            90.09%

10/24/2020 Capital Metro     Atlanta            83.98%             72.92%
10/24/2020 Capital Metro     Baltimore          61.46%             75.50%
10/24/2020 Capital Metro     Capital            76.07%             94.38%
                             Greater S
10/24/2020 Capital Metro     Carolina           77.38%             87.07%

10/24/2020 Capital Metro     Greensboro         76.76%             67.42%
          Case 1:20-cv-02262-EGS Document 107-2 Filed 11/05/20 Page 3 of 26



Date         Area          District       First-Class     Marketing Mail
                           Mid-
10/24/2020 Capital Metro   Carolinas             85.06%              88.25%
                           Norther
10/24/2020 Capital Metro   Virginia              83.72%              94.97%
10/24/2020 Capital Metro   Richmond              82.15%              87.35%

10/24/2020 Eastern         Appalachian           90.02%              95.37%
                           Central
                           Pennsylvani
10/24/2020 Eastern         a                     62.43%              59.23%

10/24/2020 Eastern         Kentuckiana           90.47%              96.87%
                           Norther
10/24/2020 Eastern         Ohio                  80.90%              75.12%

10/24/2020 Eastern         Ohio Valley           83.29%              84.12%
                           Philadelphia
10/24/2020 Eastern         Metropo               55.98%              75.18%

10/24/2020 Eastern         South Jersey          80.13%              89.91%
10/24/2020 Eastern         Tennessee             86.00%              90.03%
                           Western
10/24/2020 Eastern         New York              90.11%              94.16%
                           Western
                           Pennsylvani
10/24/2020 Eastern         a                     86.88%              97.88%
                           Central
10/24/2020   Great Lakes   Illinois              84.97%              86.00%
10/24/2020   Great Lakes   Chicago               91.22%              89.80%
10/24/2020   Great Lakes   Detroit               71.51%              85.57%
10/24/2020   Great Lakes   Gateway               88.29%              92.91%
                           Greater
10/24/2020 Great Lakes     Indiana               93.09%              94.24%
                           Greater
10/24/2020   Great Lakes   Michigan              87.36%              93.28%
10/24/2020   Great Lakes   Lakeland              87.09%              93.41%
10/24/2020   Northeast     Albany                88.19%              94.93%
10/24/2020   Northeast     Caribbean             97.01%              96.35%
                           Connecticut
10/24/2020 Northeast       Valley                87.04%              94.86%
                           Greater
10/24/2020 Northeast       Boston                89.67%              86.03%

10/24/2020 Northeast       Long Island           89.36%              94.14%
10/24/2020 Northeast       New York              86.88%              97.91%
          Case 1:20-cv-02262-EGS Document 107-2 Filed 11/05/20 Page 4 of 26



Date         Area       District        First-Class     Marketing Mail
                        Northern
                        New
10/24/2020 Northeast    England                90.75%              95.67%

                        Northern
10/24/2020 Northeast    New Jersey             88.16%              92.33%
10/24/2020 Northeast    Triboro                92.49%              95.31%

10/24/2020 Northeast    Westchester            88.58%              84.12%
10/24/2020 Pacific      Bay-Valley             93.61%              96.79%
10/24/2020 Pacific      Honolulu               91.00%              88.59%

10/24/2020 Pacific      Los Angeles            90.09%              95.77%

10/24/2020 Pacific      Sacramento             94.23%              92.25%
10/24/2020 Pacific      San Diego              92.60%              96.35%
                        San
10/24/2020 Pacific      Francisco              94.51%              98.64%
10/24/2020 Pacific      Santa Ana              92.37%              97.44%
                        Sierra
10/24/2020   Pacific    Coastal                91.70%              97.15%
10/24/2020   Southern   Alabama                80.53%              81.36%
10/24/2020   Southern   Arkansas               89.33%              93.77%
10/24/2020   Southern   Dallas                 91.30%              94.65%
10/24/2020   Southern   Ft. Worth              87.57%              87.71%

10/24/2020   Southern   Gulf Atlantic          78.83%              86.38%
10/24/2020   Southern   Houston                88.78%              90.17%
10/24/2020   Southern   Louisiana              91.45%              81.47%
10/24/2020   Southern   Mississippi            79.81%              89.50%
10/24/2020   Southern   Oklahoma               93.14%              94.48%
10/24/2020   Southern   Rio Grande             92.42%              92.24%
                        South
10/24/2020   Southern   Florida                84.91%              92.83%
10/24/2020   Southern   Suncoast               89.05%              80.05%
10/24/2020   Western    Alaska                 84.26%              92.36%
10/24/2020   Western    Arizona                90.12%              88.13%
                        Central
10/24/2020 Western      Plains                 88.95%              96.12%
                        Colorado/W
10/24/2020 Western      yoming                 74.36%              92.18%
10/24/2020 Western      Dakotas                90.28%              96.49%
10/24/2020 Western      Hawkeye                88.96%              93.61%
                        Mid-
10/24/2020 Western      Americas               89.14%              90.05%
          Case 1:20-cv-02262-EGS Document 107-2 Filed 11/05/20 Page 5 of 26



Date         Area            District       First-Class     Marketing Mail
                             Nevada
10/24/2020 Western           Sierra                91.69%              97.05%
10/24/2020 Western           Northland             81.98%              93.64%
10/24/2020 Western           Portland              88.59%              92.76%
                             Salt Lake
10/24/2020   Western         City                  93.06%              92.07%
10/24/2020   Western         Seattle               86.08%              91.32%
10/26/2020   Capital Metro   Atlanta               87.35%              62.58%
10/26/2020   Capital Metro   Baltimore             69.44%              66.92%
10/26/2020   Capital Metro   Capital               82.48%              95.97%
                             Greater S
10/26/2020 Capital Metro     Carolina              73.16%              86.78%

10/26/2020 Capital Metro     Greensboro            79.18%              59.02%
                             Mid-
10/26/2020 Capital Metro     Carolinas             88.20%              76.78%
                             Norther
10/26/2020 Capital Metro     Virginia              86.93%              96.07%
10/26/2020 Capital Metro     Richmond              88.77%              89.85%

10/26/2020 Eastern           Appalachian           86.72%              90.76%
                             Central
                             Pennsylvani
10/26/2020 Eastern           a                     70.62%              65.61%

10/26/2020 Eastern           Kentuckiana           88.86%              95.85%
                             Norther
10/26/2020 Eastern           Ohio                  83.41%              73.56%

10/26/2020 Eastern           Ohio Valley           87.91%              81.10%
                             Philadelphia
10/26/2020 Eastern           Metropo               60.32%              55.85%

10/26/2020 Eastern           South Jersey          81.03%              87.34%
10/26/2020 Eastern           Tennessee             90.11%              89.43%
                             Western
10/26/2020 Eastern           New York              89.47%              94.08%
                             Western
                             Pennsylvani
10/26/2020 Eastern           a                     91.35%              98.24%
                             Central
10/26/2020   Great Lakes     Illinois              86.94%              84.65%
10/26/2020   Great Lakes     Chicago               92.79%              91.86%
10/26/2020   Great Lakes     Detroit               77.26%              82.81%
10/26/2020   Great Lakes     Gateway               88.85%              93.91%
          Case 1:20-cv-02262-EGS Document 107-2 Filed 11/05/20 Page 6 of 26



Date         Area          District    First-Class    Marketing Mail
                           Greater
10/26/2020 Great Lakes     Indiana             94.54%            94.65%
                           Greater
10/26/2020   Great Lakes   Michigan            88.93%            94.23%
10/26/2020   Great Lakes   Lakeland            90.67%            95.42%
10/26/2020   Northeast     Albany              92.51%            93.54%
10/26/2020   Northeast     Caribbean           95.19%            97.26%
                           Connecticut
10/26/2020 Northeast       Valley              91.88%            96.15%
                           Greater
10/26/2020 Northeast       Boston              93.34%            92.28%

10/26/2020 Northeast       Long Island       88.90%             93.58%
10/26/2020 Northeast       New York          91.64%             97.29%
                           Northern
                           New
10/26/2020 Northeast       England           92.20%             95.50%

                           Northern
10/26/2020 Northeast       New Jersey        93.04%             89.91%
10/26/2020 Northeast       Triboro           92.15%             90.13%

10/26/2020 Northeast       Westchester       89.37%             86.05%
10/26/2020 Pacific         Bay-Valley        94.86%             97.68%
10/26/2020 Pacific         Honolulu          92.99%             45.09%

10/26/2020 Pacific         Los Angeles       93.74%             95.46%

10/26/2020 Pacific         Sacramento        95.83%             94.04%
10/26/2020 Pacific         San Diego         94.89%             96.96%
                           San
10/26/2020 Pacific         Francisco         95.41%             97.65%
10/26/2020 Pacific         Santa Ana         95.35%             97.34%
                           Sierra
10/26/2020   Pacific       Coastal           93.06%             97.51%
10/26/2020   Southern      Alabama           86.63%             82.35%
10/26/2020   Southern      Arkansas          94.69%             91.66%
10/26/2020   Southern      Dallas            91.85%             96.43%
10/26/2020   Southern      Ft. Worth         90.49%             88.43%

10/26/2020   Southern      Gulf Atlantic     82.59%             85.43%
10/26/2020   Southern      Houston           90.20%             96.01%
10/26/2020   Southern      Louisiana         92.35%             89.44%
10/26/2020   Southern      Mississippi       82.19%             85.92%
10/26/2020   Southern      Oklahoma          94.38%             96.72%
          Case 1:20-cv-02262-EGS Document 107-2 Filed 11/05/20 Page 7 of 26



Date       Area              District   First-Class    Marketing Mail
10/26/2020 Southern          Rio Grande         92.86%            90.75%
                             South
10/26/2020   Southern        Florida            88.27%            92.26%
10/26/2020   Southern        Suncoast           91.81%            92.18%
10/26/2020   Western         Alaska             86.60%            86.31%
10/26/2020   Western         Arizona            92.19%            87.91%
                             Central
10/26/2020 Western           Plains             94.69%            93.42%
                             Colorado/W
10/26/2020 Western           yoming             75.51%            90.46%
10/26/2020 Western           Dakotas            92.27%            95.77%
10/26/2020 Western           Hawkeye            92.61%            92.65%
                             Mid-
10/26/2020 Western           Americas           91.51%            92.44%
                             Nevada
10/26/2020 Western           Sierra             92.85%            93.95%
10/26/2020 Western           Northland          88.89%            91.65%
10/26/2020 Western           Portland           92.75%            94.14%
                             Salt Lake
10/26/2020   Western         City               94.06%            93.20%
10/26/2020   Western         Seattle            91.97%            95.93%
10/27/2020   Capital Metro   Atlanta            53.78%            77.20%
10/27/2020   Capital Metro   Baltimore          31.72%            70.54%
10/27/2020   Capital Metro   Capital            59.02%            95.81%
                             Greater S
10/27/2020 Capital Metro     Carolina           41.89%            91.25%

10/27/2020 Capital Metro     Greensboro        47.76%            61.10%
                             Mid-
10/27/2020 Capital Metro     Carolinas         64.71%            71.61%
                             Norther
10/27/2020 Capital Metro     Virginia          53.77%            96.61%
10/27/2020 Capital Metro     Richmond          63.92%            92.28%

10/27/2020 Eastern           Appalachian       61.71%            93.68%
                             Central
                             Pennsylvani
10/27/2020 Eastern           a                 58.16%            62.03%

10/27/2020 Eastern           Kentuckiana       72.20%            97.68%
                             Norther
10/27/2020 Eastern           Ohio              46.25%            78.04%

10/27/2020 Eastern           Ohio Valley       50.97%            87.32%
          Case 1:20-cv-02262-EGS Document 107-2 Filed 11/05/20 Page 8 of 26



Date         Area          District     First-Class    Marketing Mail
                           Philadelphia
10/27/2020 Eastern         Metropo              22.96%            73.49%

10/27/2020 Eastern         South Jersey      41.91%              89.05%
10/27/2020 Eastern         Tennessee         61.73%              92.64%
                           Western
10/27/2020 Eastern         New York           67.67%             97.29%
                           Western
                           Pennsylvani
10/27/2020 Eastern         a                  69.62%             97.37%
                           Central
10/27/2020   Great Lakes   Illinois           63.87%             89.95%
10/27/2020   Great Lakes   Chicago            65.90%             94.54%
10/27/2020   Great Lakes   Detroit            42.96%             76.62%
10/27/2020   Great Lakes   Gateway            70.15%             92.61%
                           Greater
10/27/2020 Great Lakes     Indiana            65.03%             95.92%
                           Greater
10/27/2020   Great Lakes   Michigan           59.83%             86.63%
10/27/2020   Great Lakes   Lakeland           56.08%             95.34%
10/27/2020   Northeast     Albany             71.47%             93.32%
10/27/2020   Northeast     Caribbean          92.98%             80.59%
                           Connecticut
10/27/2020 Northeast       Valley             72.98%             94.03%
                           Greater
10/27/2020 Northeast       Boston             64.50%             93.09%

10/27/2020 Northeast       Long Island       73.79%              96.09%
10/27/2020 Northeast       New York          71.29%              97.31%
                           Northern
                           New
10/27/2020 Northeast       England            70.92%             86.57%

                           Northern
10/27/2020 Northeast       New Jersey         66.38%             93.77%
10/27/2020 Northeast       Triboro            85.15%             93.29%

10/27/2020 Northeast       Westchester        70.12%             93.39%
10/27/2020 Pacific         Bay-Valley         75.56%             97.23%
10/27/2020 Pacific         Honolulu           83.05%             88.84%

10/27/2020 Pacific         Los Angeles        78.26%             97.00%

10/27/2020 Pacific         Sacramento         80.07%             93.19%
10/27/2020 Pacific         San Diego          75.37%             96.42%
          Case 1:20-cv-02262-EGS Document 107-2 Filed 11/05/20 Page 9 of 26



Date         Area            District        First-Class     Marketing Mail
                             San
10/27/2020 Pacific           Francisco              73.18%              98.38%
10/27/2020 Pacific           Santa Ana              61.63%              98.03%
                             Sierra
10/27/2020   Pacific         Coastal                75.02%              97.56%
10/27/2020   Southern        Alabama                56.99%              89.52%
10/27/2020   Southern        Arkansas               71.79%              93.02%
10/27/2020   Southern        Dallas                 74.00%              93.80%
10/27/2020   Southern        Ft. Worth              73.02%              93.16%

10/27/2020   Southern        Gulf Atlantic          59.01%              86.15%
10/27/2020   Southern        Houston                78.54%              95.50%
10/27/2020   Southern        Louisiana              68.08%              90.13%
10/27/2020   Southern        Mississippi            52.92%              87.60%
10/27/2020   Southern        Oklahoma               79.30%              96.71%
10/27/2020   Southern        Rio Grande             78.03%              95.35%
                             South
10/27/2020   Southern        Florida                55.35%              89.75%
10/27/2020   Southern        Suncoast               61.66%              95.57%
10/27/2020   Western         Alaska                 66.60%              90.85%
10/27/2020   Western         Arizona                69.89%              90.07%
                             Central
10/27/2020 Western           Plains                 87.73%              96.30%
                             Colorado/W
10/27/2020 Western           yoming                 38.45%              86.45%
10/27/2020 Western           Dakotas                66.77%              94.69%
10/27/2020 Western           Hawkeye                69.77%              93.80%
                             Mid-
10/27/2020 Western           Americas               58.06%              85.82%
                             Nevada
10/27/2020 Western           Sierra                 76.62%              96.50%
10/27/2020 Western           Northland              58.88%              90.96%
10/27/2020 Western           Portland               74.21%              87.85%
                             Salt Lake
10/27/2020   Western         City                   64.10%              96.50%
10/27/2020   Western         Seattle                61.31%              97.31%
10/28/2020   Capital Metro   Atlanta                79.42%              69.72%
10/28/2020   Capital Metro   Baltimore              47.26%              82.80%
10/28/2020   Capital Metro   Capital                76.07%              94.06%
                             Greater S
10/28/2020 Capital Metro     Carolina               71.19%              87.05%

10/28/2020 Capital Metro     Greensboro             57.95%              47.85%
                             Mid-
10/28/2020 Capital Metro     Carolinas              52.50%              66.40%
         Case 1:20-cv-02262-EGS Document 107-2 Filed 11/05/20 Page 10 of 26



Date         Area          District       First-Class     Marketing Mail
                           Norther
10/28/2020 Capital Metro   Virginia              74.06%              95.05%
10/28/2020 Capital Metro   Richmond              83.22%              89.72%

10/28/2020 Eastern         Appalachian           83.74%              93.63%
                           Central
                           Pennsylvani
10/28/2020 Eastern         a                     55.52%              52.59%

10/28/2020 Eastern         Kentuckiana           89.19%              96.18%
                           Norther
10/28/2020 Eastern         Ohio                  72.94%              63.80%

10/28/2020 Eastern         Ohio Valley           80.63%              88.31%
                           Philadelphia
10/28/2020 Eastern         Metropo               47.60%              62.47%

10/28/2020 Eastern         South Jersey          75.70%              93.03%
10/28/2020 Eastern         Tennessee             86.60%              88.78%
                           Western
10/28/2020 Eastern         New York              91.79%              94.13%
                           Western
                           Pennsylvani
10/28/2020 Eastern         a                     85.34%              94.57%
                           Central
10/28/2020   Great Lakes   Illinois              72.18%              88.73%
10/28/2020   Great Lakes   Chicago               80.37%              81.41%
10/28/2020   Great Lakes   Detroit               55.39%              73.82%
10/28/2020   Great Lakes   Gateway               82.97%              92.48%
                           Greater
10/28/2020 Great Lakes     Indiana               87.28%              91.37%
                           Greater
10/28/2020   Great Lakes   Michigan              76.35%              88.78%
10/28/2020   Great Lakes   Lakeland              78.53%              91.73%
10/28/2020   Northeast     Albany                88.78%              95.58%
10/28/2020   Northeast     Caribbean             95.88%              92.19%
                           Connecticut
10/28/2020 Northeast       Valley                85.88%              93.93%
                           Greater
10/28/2020 Northeast       Boston                88.41%              84.52%

10/28/2020 Northeast       Long Island           83.03%              92.75%
10/28/2020 Northeast       New York              86.74%              96.07%
         Case 1:20-cv-02262-EGS Document 107-2 Filed 11/05/20 Page 11 of 26



Date         Area       District        First-Class     Marketing Mail
                        Northern
                        New
10/28/2020 Northeast    England                82.25%              92.64%

                        Northern
10/28/2020 Northeast    New Jersey             81.36%              91.50%
10/28/2020 Northeast    Triboro                83.81%              94.61%

10/28/2020 Northeast    Westchester            84.92%              94.16%
10/28/2020 Pacific      Bay-Valley             89.99%              96.26%
10/28/2020 Pacific      Honolulu               89.42%              91.04%

10/28/2020 Pacific      Los Angeles            88.69%              96.88%

10/28/2020 Pacific      Sacramento             85.61%              95.07%
10/28/2020 Pacific      San Diego              89.47%              98.16%
                        San
10/28/2020 Pacific      Francisco              85.68%              98.42%
10/28/2020 Pacific      Santa Ana              83.73%              97.13%
                        Sierra
10/28/2020   Pacific    Coastal                88.48%              96.99%
10/28/2020   Southern   Alabama                88.71%              84.50%
10/28/2020   Southern   Arkansas               88.46%              95.05%
10/28/2020   Southern   Dallas                 77.39%              92.50%
10/28/2020   Southern   Ft. Worth              84.36%              92.86%

10/28/2020   Southern   Gulf Atlantic          78.20%              84.81%
10/28/2020   Southern   Houston                77.31%              95.16%
10/28/2020   Southern   Louisiana              90.45%              90.76%
10/28/2020   Southern   Mississippi            79.79%              85.66%
10/28/2020   Southern   Oklahoma               92.53%              97.06%
10/28/2020   Southern   Rio Grande             86.51%              95.00%
                        South
10/28/2020   Southern   Florida                66.94%              91.98%
10/28/2020   Southern   Suncoast               83.37%              89.26%
10/28/2020   Western    Alaska                 79.52%              90.39%
10/28/2020   Western    Arizona                80.92%              91.27%
                        Central
10/28/2020 Western      Plains                 86.74%              93.78%
                        Colorado/W
10/28/2020 Western      yoming                 59.88%              77.99%
10/28/2020 Western      Dakotas                86.58%              95.28%
10/28/2020 Western      Hawkeye                87.75%              91.02%
                        Mid-
10/28/2020 Western      Americas               83.91%              77.14%
         Case 1:20-cv-02262-EGS Document 107-2 Filed 11/05/20 Page 12 of 26



Date         Area            District       First-Class     Marketing Mail
                             Nevada
10/28/2020 Western           Sierra                86.14%              97.05%
10/28/2020 Western           Northland             81.62%              87.57%
10/28/2020 Western           Portland              85.83%              91.22%
                             Salt Lake
10/28/2020   Western         City                  80.92%              97.42%
10/28/2020   Western         Seattle               81.83%              97.18%
10/29/2020   Capital Metro   Atlanta               90.92%              70.08%
10/29/2020   Capital Metro   Baltimore             70.17%              75.06%
10/29/2020   Capital Metro   Capital               87.38%              85.94%
                             Greater S
10/29/2020 Capital Metro     Carolina              83.48%              90.64%

10/29/2020 Capital Metro     Greensboro            81.04%              47.40%
                             Mid-
10/29/2020 Capital Metro     Carolinas             87.23%              70.47%
                             Norther
10/29/2020 Capital Metro     Virginia              88.83%              92.98%
10/29/2020 Capital Metro     Richmond              91.84%              86.56%

10/29/2020 Eastern           Appalachian           90.24%              90.44%
                             Central
                             Pennsylvani
10/29/2020 Eastern           a                     59.34%              51.37%

10/29/2020 Eastern           Kentuckiana           92.54%              95.39%
                             Norther
10/29/2020 Eastern           Ohio                  77.60%              77.71%

10/29/2020 Eastern           Ohio Valley           86.55%              88.77%
                             Philadelphia
10/29/2020 Eastern           Metropo               47.24%              51.54%

10/29/2020 Eastern           South Jersey          86.58%              93.10%
10/29/2020 Eastern           Tennessee             94.57%              88.80%
                             Western
10/29/2020 Eastern           New York              91.65%              93.50%
                             Western
                             Pennsylvani
10/29/2020 Eastern           a                     92.33%              96.58%
                             Central
10/29/2020   Great Lakes     Illinois              85.37%              86.44%
10/29/2020   Great Lakes     Chicago               89.11%              87.20%
10/29/2020   Great Lakes     Detroit               76.48%              70.82%
10/29/2020   Great Lakes     Gateway               92.22%              87.88%
         Case 1:20-cv-02262-EGS Document 107-2 Filed 11/05/20 Page 13 of 26



Date         Area          District    First-Class    Marketing Mail
                           Greater
10/29/2020 Great Lakes     Indiana             93.35%            92.68%
                           Greater
10/29/2020   Great Lakes   Michigan            88.32%            93.44%
10/29/2020   Great Lakes   Lakeland            90.46%            93.46%
10/29/2020   Northeast     Albany              94.53%            95.54%
10/29/2020   Northeast     Caribbean           97.44%            82.02%
                           Connecticut
10/29/2020 Northeast       Valley              93.36%            93.13%
                           Greater
10/29/2020 Northeast       Boston              93.71%            87.57%

10/29/2020 Northeast       Long Island       87.79%             94.64%
10/29/2020 Northeast       New York          91.83%             97.13%
                           Northern
                           New
10/29/2020 Northeast       England           94.17%             88.21%

                           Northern
10/29/2020 Northeast       New Jersey        93.84%             93.93%
10/29/2020 Northeast       Triboro           89.92%             93.89%

10/29/2020 Northeast       Westchester       93.38%             93.01%
10/29/2020 Pacific         Bay-Valley        94.09%             96.46%
10/29/2020 Pacific         Honolulu          93.62%             96.31%

10/29/2020 Pacific         Los Angeles       95.04%             96.68%

10/29/2020 Pacific         Sacramento        94.85%             95.07%
10/29/2020 Pacific         San Diego         94.62%             96.66%
                           San
10/29/2020 Pacific         Francisco         93.54%             98.38%
10/29/2020 Pacific         Santa Ana         93.89%             98.27%
                           Sierra
10/29/2020   Pacific       Coastal           94.89%             97.42%
10/29/2020   Southern      Alabama           91.12%             75.92%
10/29/2020   Southern      Arkansas          94.04%             89.89%
10/29/2020   Southern      Dallas            91.47%             94.09%
10/29/2020   Southern      Ft. Worth         92.29%             90.47%

10/29/2020   Southern      Gulf Atlantic     87.27%             77.95%
10/29/2020   Southern      Houston           86.63%             95.56%
10/29/2020   Southern      Louisiana         92.87%             86.42%
10/29/2020   Southern      Mississippi       92.61%             84.27%
10/29/2020   Southern      Oklahoma          91.39%             96.03%
         Case 1:20-cv-02262-EGS Document 107-2 Filed 11/05/20 Page 14 of 26



Date       Area              District   First-Class    Marketing Mail
10/29/2020 Southern          Rio Grande         93.73%            95.45%
                             South
10/29/2020   Southern        Florida            87.99%            91.85%
10/29/2020   Southern        Suncoast           93.98%            92.97%
10/29/2020   Western         Alaska             77.06%            96.87%
10/29/2020   Western         Arizona            94.83%            89.65%
                             Central
10/29/2020 Western           Plains             97.47%            94.92%
                             Colorado/W
10/29/2020 Western           yoming             73.52%            80.08%
10/29/2020 Western           Dakotas            92.80%            95.06%
10/29/2020 Western           Hawkeye            94.26%            94.89%
                             Mid-
10/29/2020 Western           Americas           91.96%            82.57%
                             Nevada
10/29/2020 Western           Sierra             94.24%            97.11%
10/29/2020 Western           Northland          90.84%            90.51%
10/29/2020 Western           Portland           94.01%            96.24%
                             Salt Lake
10/29/2020   Western         City               93.66%            96.48%
10/29/2020   Western         Seattle            91.41%            97.12%
10/30/2020   Capital Metro   Atlanta            85.77%            63.47%
10/30/2020   Capital Metro   Baltimore          66.98%            84.64%
10/30/2020   Capital Metro   Capital            83.52%            86.78%
                             Greater S
10/30/2020 Capital Metro     Carolina           66.98%            85.64%

10/30/2020 Capital Metro     Greensboro        68.68%            57.47%
                             Mid-
10/30/2020 Capital Metro     Carolinas         83.39%            64.43%
                             Norther
10/30/2020 Capital Metro     Virginia          81.65%            94.71%
10/30/2020 Capital Metro     Richmond          88.14%            84.70%

10/30/2020 Eastern           Appalachian       90.91%            90.37%
                             Central
                             Pennsylvani
10/30/2020 Eastern           a                 63.17%            50.18%

10/30/2020 Eastern           Kentuckiana       89.31%            94.86%
                             Norther
10/30/2020 Eastern           Ohio              73.64%            65.03%

10/30/2020 Eastern           Ohio Valley       83.15%            89.86%
         Case 1:20-cv-02262-EGS Document 107-2 Filed 11/05/20 Page 15 of 26



Date         Area          District     First-Class    Marketing Mail
                           Philadelphia
10/30/2020 Eastern         Metropo              56.11%            65.30%

10/30/2020 Eastern         South Jersey      84.41%              92.20%
10/30/2020 Eastern         Tennessee         87.32%              86.05%
                           Western
10/30/2020 Eastern         New York           92.69%             95.54%
                           Western
                           Pennsylvani
10/30/2020 Eastern         a                  88.56%             96.40%
                           Central
10/30/2020   Great Lakes   Illinois           79.40%             88.24%
10/30/2020   Great Lakes   Chicago            89.11%             84.43%
10/30/2020   Great Lakes   Detroit            72.76%             61.71%
10/30/2020   Great Lakes   Gateway            89.93%             89.54%
                           Greater
10/30/2020 Great Lakes     Indiana            93.95%             89.37%
                           Greater
10/30/2020   Great Lakes   Michigan           81.00%             84.97%
10/30/2020   Great Lakes   Lakeland           89.05%             92.67%
10/30/2020   Northeast     Albany             90.24%             92.41%
10/30/2020   Northeast     Caribbean          93.08%             93.66%
                           Connecticut
10/30/2020 Northeast       Valley             91.90%             87.74%
                           Greater
10/30/2020 Northeast       Boston             90.59%             87.27%

10/30/2020 Northeast       Long Island       91.27%              87.34%
10/30/2020 Northeast       New York          89.94%              97.93%
                           Northern
                           New
10/30/2020 Northeast       England            88.55%             89.23%

                           Northern
10/30/2020 Northeast       New Jersey         91.61%             92.92%
10/30/2020 Northeast       Triboro            89.81%             94.04%

10/30/2020 Northeast       Westchester        91.83%             88.08%
10/30/2020 Pacific         Bay-Valley         92.87%             96.20%
10/30/2020 Pacific         Honolulu           91.25%             96.28%

10/30/2020 Pacific         Los Angeles        94.14%             96.20%

10/30/2020 Pacific         Sacramento         86.33%             96.04%
10/30/2020 Pacific         San Diego          92.30%             97.71%
         Case 1:20-cv-02262-EGS Document 107-2 Filed 11/05/20 Page 16 of 26



Date         Area            District        First-Class     Marketing Mail
                             San
10/30/2020 Pacific           Francisco              93.48%              96.45%
10/30/2020 Pacific           Santa Ana              85.84%              97.22%
                             Sierra
10/30/2020   Pacific         Coastal                92.72%              96.13%
10/30/2020   Southern        Alabama                87.81%              66.30%
10/30/2020   Southern        Arkansas               88.76%              86.04%
10/30/2020   Southern        Dallas                 78.47%              89.58%
10/30/2020   Southern        Ft. Worth              85.73%              91.68%

10/30/2020   Southern        Gulf Atlantic          80.65%              73.94%
10/30/2020   Southern        Houston                89.65%              93.91%
10/30/2020   Southern        Louisiana              80.41%              83.29%
10/30/2020   Southern        Mississippi            84.17%              82.18%
10/30/2020   Southern        Oklahoma               91.44%              94.62%
10/30/2020   Southern        Rio Grande             90.43%              94.31%
                             South
10/30/2020   Southern        Florida                80.80%              87.13%
10/30/2020   Southern        Suncoast               88.14%              89.95%
10/30/2020   Western         Alaska                 88.72%              85.37%
10/30/2020   Western         Arizona                91.59%              86.88%
                             Central
10/30/2020 Western           Plains                 92.70%              92.59%
                             Colorado/W
10/30/2020 Western           yoming                 68.33%              65.26%
10/30/2020 Western           Dakotas                91.93%              94.48%
10/30/2020 Western           Hawkeye                91.75%              95.02%
                             Mid-
10/30/2020 Western           Americas               85.10%              82.37%
                             Nevada
10/30/2020 Western           Sierra                 92.53%              95.97%
10/30/2020 Western           Northland              89.31%              90.04%
10/30/2020 Western           Portland               93.91%              95.46%
                             Salt Lake
10/30/2020   Western         City                   91.62%              95.30%
10/30/2020   Western         Seattle                87.84%              93.50%
10/31/2020   Capital Metro   Atlanta                82.66%              56.28%
10/31/2020   Capital Metro   Baltimore              69.60%              74.51%
10/31/2020   Capital Metro   Capital                74.33%              90.47%
                             Greater S
10/31/2020 Capital Metro     Carolina               69.12%              66.64%

10/31/2020 Capital Metro     Greensboro             75.28%              49.97%
                             Mid-
10/31/2020 Capital Metro     Carolinas              79.18%              59.79%
         Case 1:20-cv-02262-EGS Document 107-2 Filed 11/05/20 Page 17 of 26



Date         Area          District       First-Class     Marketing Mail
                           Norther
10/31/2020 Capital Metro   Virginia              79.37%              94.41%
10/31/2020 Capital Metro   Richmond              88.21%              61.08%

10/31/2020 Eastern         Appalachian           90.00%              93.99%
                           Central
                           Pennsylvani
10/31/2020 Eastern         a                     64.26%              43.75%

10/31/2020 Eastern         Kentuckiana           90.45%              94.77%
                           Norther
10/31/2020 Eastern         Ohio                  74.17%              55.74%

10/31/2020 Eastern         Ohio Valley           82.56%              89.68%
                           Philadelphia
10/31/2020 Eastern         Metropo               55.91%              52.40%

10/31/2020 Eastern         South Jersey          84.74%              89.58%
10/31/2020 Eastern         Tennessee             88.30%              88.47%
                           Western
10/31/2020 Eastern         New York              89.31%              92.57%
                           Western
                           Pennsylvani
10/31/2020 Eastern         a                     88.77%              93.28%
                           Central
10/31/2020   Great Lakes   Illinois              81.42%              84.46%
10/31/2020   Great Lakes   Chicago               82.89%              85.53%
10/31/2020   Great Lakes   Detroit               75.61%              57.53%
10/31/2020   Great Lakes   Gateway               88.37%              86.24%
                           Greater
10/31/2020 Great Lakes     Indiana               91.46%              92.04%
                           Greater
10/31/2020   Great Lakes   Michigan              82.90%              79.70%
10/31/2020   Great Lakes   Lakeland              87.65%              89.66%
10/31/2020   Northeast     Albany                91.12%              91.27%
10/31/2020   Northeast     Caribbean             93.78%              98.71%
                           Connecticut
10/31/2020 Northeast       Valley                91.49%              93.50%
                           Greater
10/31/2020 Northeast       Boston                91.50%              81.20%

10/31/2020 Northeast       Long Island           87.19%              89.16%
10/31/2020 Northeast       New York              88.52%              97.87%
         Case 1:20-cv-02262-EGS Document 107-2 Filed 11/05/20 Page 18 of 26



Date         Area       District        First-Class     Marketing Mail
                        Northern
                        New
10/31/2020 Northeast    England                89.49%              81.29%

                        Northern
10/31/2020 Northeast    New Jersey             91.92%              94.16%
10/31/2020 Northeast    Triboro                91.11%              90.43%

10/31/2020 Northeast    Westchester            92.92%              89.97%
10/31/2020 Pacific      Bay-Valley             94.56%              97.45%
10/31/2020 Pacific      Honolulu               92.46%              92.95%

10/31/2020 Pacific      Los Angeles            95.50%              95.67%

10/31/2020 Pacific      Sacramento             92.34%              94.37%
10/31/2020 Pacific      San Diego              93.77%              95.51%
                        San
10/31/2020 Pacific      Francisco              93.83%              96.20%
10/31/2020 Pacific      Santa Ana              91.41%              95.01%
                        Sierra
10/31/2020   Pacific    Coastal                94.01%              97.51%
10/31/2020   Southern   Alabama                85.44%              78.64%
10/31/2020   Southern   Arkansas               87.49%              90.67%
10/31/2020   Southern   Dallas                 84.84%              90.17%
10/31/2020   Southern   Ft. Worth              90.21%              93.73%

10/31/2020   Southern   Gulf Atlantic          82.39%              70.47%
10/31/2020   Southern   Houston                89.92%              94.14%
10/31/2020   Southern   Louisiana              88.98%              80.46%
10/31/2020   Southern   Mississippi            77.01%              82.18%
10/31/2020   Southern   Oklahoma               92.30%              94.12%
10/31/2020   Southern   Rio Grande             92.10%              95.03%
                        South
10/31/2020   Southern   Florida                80.41%              85.20%
10/31/2020   Southern   Suncoast               91.15%              87.95%
10/31/2020   Western    Alaska                 86.52%              72.03%
10/31/2020   Western    Arizona                92.00%              88.92%
                        Central
10/31/2020 Western      Plains                 92.28%              88.75%
                        Colorado/W
10/31/2020 Western      yoming                 56.74%              62.77%
10/31/2020 Western      Dakotas                91.94%              89.96%
10/31/2020 Western      Hawkeye                92.51%              93.60%
                        Mid-
10/31/2020 Western      Americas               88.36%              85.66%
         Case 1:20-cv-02262-EGS Document 107-2 Filed 11/05/20 Page 19 of 26



Date         Area            District       First-Class     Marketing Mail
                             Nevada
10/31/2020 Western           Sierra                93.23%              95.49%
10/31/2020 Western           Northland             86.41%              90.67%
10/31/2020 Western           Portland              90.47%              96.66%
                             Salt Lake
10/31/2020   Western         City                  89.85%              95.14%
10/31/2020   Western         Seattle               87.84%              92.19%
 11/2/2020   Capital Metro   Atlanta               88.14%              67.48%
 11/2/2020   Capital Metro   Baltimore             79.07%              75.92%
 11/2/2020   Capital Metro   Capital               82.16%              95.11%
                             Greater S
 11/2/2020 Capital Metro     Carolina              76.25%              74.28%

 11/2/2020 Capital Metro     Greensboro            78.09%              52.87%
                             Mid-
 11/2/2020 Capital Metro     Carolinas             86.56%              37.20%
                             Norther
 11/2/2020 Capital Metro     Virginia              90.69%              96.71%
 11/2/2020 Capital Metro     Richmond              90.24%              76.41%

 11/2/2020 Eastern           Appalachian           90.12%              84.52%
                             Central
                             Pennsylvani
 11/2/2020 Eastern           a                     69.66%              42.27%

 11/2/2020 Eastern           Kentuckiana           93.28%              93.19%
                             Norther
 11/2/2020 Eastern           Ohio                  79.54%              64.56%

 11/2/2020 Eastern           Ohio Valley           89.57%              90.28%
                             Philadelphia
 11/2/2020 Eastern           Metropo               67.42%              49.75%

 11/2/2020 Eastern           South Jersey          86.79%              92.44%
 11/2/2020 Eastern           Tennessee             91.30%              86.06%
                             Western
 11/2/2020 Eastern           New York              94.14%              94.51%
                             Western
                             Pennsylvani
 11/2/2020 Eastern           a                     92.39%              95.47%
                             Central
 11/2/2020   Great Lakes     Illinois              88.00%              89.66%
 11/2/2020   Great Lakes     Chicago               86.29%              89.95%
 11/2/2020   Great Lakes     Detroit               76.81%              46.15%
 11/2/2020   Great Lakes     Gateway               91.04%              90.54%
         Case 1:20-cv-02262-EGS Document 107-2 Filed 11/05/20 Page 20 of 26



Date         Area          District    First-Class    Marketing Mail
                           Greater
 11/2/2020 Great Lakes     Indiana             93.61%            92.58%
                           Greater
 11/2/2020   Great Lakes   Michigan            85.39%            85.61%
 11/2/2020   Great Lakes   Lakeland            90.01%            91.97%
 11/2/2020   Northeast     Albany              94.04%            96.25%
 11/2/2020   Northeast     Caribbean           92.43%            88.57%
                           Connecticut
 11/2/2020 Northeast       Valley              92.42%            94.77%
                           Greater
 11/2/2020 Northeast       Boston              92.54%            89.03%

 11/2/2020 Northeast       Long Island       90.54%             87.18%
 11/2/2020 Northeast       New York          91.85%             98.66%
                           Northern
                           New
 11/2/2020 Northeast       England           91.67%             84.76%

                           Northern
 11/2/2020 Northeast       New Jersey        93.01%             92.81%
 11/2/2020 Northeast       Triboro           93.93%             92.39%

 11/2/2020 Northeast       Westchester       91.26%             86.56%
 11/2/2020 Pacific         Bay-Valley        94.19%             97.79%
 11/2/2020 Pacific         Honolulu          95.82%             76.69%

 11/2/2020 Pacific         Los Angeles       96.42%             94.88%

 11/2/2020 Pacific         Sacramento        92.70%             92.59%
 11/2/2020 Pacific         San Diego         95.09%             94.76%
                           San
 11/2/2020 Pacific         Francisco         95.31%             95.90%
 11/2/2020 Pacific         Santa Ana         94.95%             94.23%
                           Sierra
 11/2/2020   Pacific       Coastal           93.71%             97.16%
 11/2/2020   Southern      Alabama           88.38%             86.57%
 11/2/2020   Southern      Arkansas          92.80%             93.80%
 11/2/2020   Southern      Dallas            91.86%             94.02%
 11/2/2020   Southern      Ft. Worth         94.23%             94.74%

 11/2/2020   Southern      Gulf Atlantic     87.48%             74.66%
 11/2/2020   Southern      Houston           93.09%             95.96%
 11/2/2020   Southern      Louisiana         88.31%             87.67%
 11/2/2020   Southern      Mississippi       85.50%             75.67%
 11/2/2020   Southern      Oklahoma          94.84%             93.17%
         Case 1:20-cv-02262-EGS Document 107-2 Filed 11/05/20 Page 21 of 26



Date       Area              District   First-Class    Marketing Mail
 11/2/2020 Southern          Rio Grande         93.24%            96.08%
                             South
 11/2/2020   Southern        Florida            87.16%            75.24%
 11/2/2020   Southern        Suncoast           93.67%            85.13%
 11/2/2020   Western         Alaska             81.46%            55.29%
 11/2/2020   Western         Arizona            92.15%            87.45%
                             Central
 11/2/2020 Western           Plains             90.60%            93.50%
                             Colorado/W
 11/2/2020 Western           yoming             74.27%            66.46%
 11/2/2020 Western           Dakotas            92.41%            92.24%
 11/2/2020 Western           Hawkeye            92.61%            95.26%
                             Mid-
 11/2/2020 Western           Americas           90.06%            80.20%
                             Nevada
 11/2/2020 Western           Sierra             93.28%            92.15%
 11/2/2020 Western           Northland          90.56%            89.63%
 11/2/2020 Western           Portland           91.92%            94.82%
                             Salt Lake
 11/2/2020   Western         City               93.21%            94.24%
 11/2/2020   Western         Seattle            92.00%            93.41%
 11/3/2020   Capital Metro   Atlanta            55.63%            81.10%
 11/3/2020   Capital Metro   Baltimore          44.59%            81.69%
 11/3/2020   Capital Metro   Capital            60.15%            94.20%
                             Greater S
 11/3/2020 Capital Metro     Carolina           46.60%            88.62%

 11/3/2020 Capital Metro     Greensboro        52.97%            59.87%
                             Mid-
 11/3/2020 Capital Metro     Carolinas         75.17%            67.50%
                             Norther
 11/3/2020 Capital Metro     Virginia          70.77%            94.93%
 11/3/2020 Capital Metro     Richmond          69.04%            86.68%

 11/3/2020 Eastern           Appalachian       72.89%            94.92%
                             Central
                             Pennsylvani
 11/3/2020 Eastern           a                 48.87%            34.60%

 11/3/2020 Eastern           Kentuckiana       73.80%            95.96%
                             Norther
 11/3/2020 Eastern           Ohio              40.38%            77.36%

 11/3/2020 Eastern           Ohio Valley       55.99%            93.62%
         Case 1:20-cv-02262-EGS Document 107-2 Filed 11/05/20 Page 22 of 26



Date         Area          District     First-Class    Marketing Mail
                           Philadelphia
 11/3/2020 Eastern         Metropo              27.23%            57.42%

 11/3/2020 Eastern         South Jersey      63.54%              96.99%
 11/3/2020 Eastern         Tennessee         70.64%              92.70%
                           Western
 11/3/2020 Eastern         New York           78.63%             97.54%
                           Western
                           Pennsylvani
 11/3/2020 Eastern         a                  74.11%             96.44%
                           Central
 11/3/2020   Great Lakes   Illinois           70.88%             89.84%
 11/3/2020   Great Lakes   Chicago            51.39%             85.09%
 11/3/2020   Great Lakes   Detroit            47.52%             66.40%
 11/3/2020   Great Lakes   Gateway            71.82%             90.46%
                           Greater
 11/3/2020 Great Lakes     Indiana            74.03%             92.17%
                           Greater
 11/3/2020   Great Lakes   Michigan           61.59%             90.05%
 11/3/2020   Great Lakes   Lakeland           64.81%             94.55%
 11/3/2020   Northeast     Albany             76.95%             96.54%
 11/3/2020   Northeast     Caribbean          80.01%             73.73%
                           Connecticut
 11/3/2020 Northeast       Valley             81.24%             96.33%
                           Greater
 11/3/2020 Northeast       Boston             72.65%             93.70%

 11/3/2020 Northeast       Long Island       71.09%              97.26%
 11/3/2020 Northeast       New York          75.48%              98.39%
                           Northern
                           New
 11/3/2020 Northeast       England            79.37%             96.72%

                           Northern
 11/3/2020 Northeast       New Jersey         74.37%             94.03%
 11/3/2020 Northeast       Triboro            79.63%             94.76%

 11/3/2020 Northeast       Westchester        85.44%             95.28%
 11/3/2020 Pacific         Bay-Valley         79.78%             98.09%
 11/3/2020 Pacific         Honolulu           82.10%             86.25%

 11/3/2020 Pacific         Los Angeles        56.49%             95.08%

 11/3/2020 Pacific         Sacramento        66.57%              96.78%
 11/3/2020 Pacific         San Diego         78.20%              97.29%
         Case 1:20-cv-02262-EGS Document 107-2 Filed 11/05/20 Page 23 of 26



Date         Area            District        First-Class     Marketing Mail
                             San
 11/3/2020 Pacific           Francisco              77.21%              97.99%
 11/3/2020 Pacific           Santa Ana              69.58%              96.87%
                             Sierra
 11/3/2020   Pacific         Coastal                64.53%              96.91%
 11/3/2020   Southern        Alabama                63.70%              91.82%
 11/3/2020   Southern        Arkansas               75.36%              93.45%
 11/3/2020   Southern        Dallas                 73.89%              94.57%
 11/3/2020   Southern        Ft. Worth              73.33%              95.83%

 11/3/2020   Southern        Gulf Atlantic          60.57%              88.55%
 11/3/2020   Southern        Houston                72.52%              96.72%
 11/3/2020   Southern        Louisiana              62.43%              85.96%
 11/3/2020   Southern        Mississippi            66.91%              89.17%
 11/3/2020   Southern        Oklahoma               79.00%              95.97%
 11/3/2020   Southern        Rio Grande             77.17%              94.53%
                             South
 11/3/2020   Southern        Florida                57.31%              86.21%
 11/3/2020   Southern        Suncoast               60.79%              94.62%
 11/3/2020   Western         Alaska                 78.27%              96.33%
 11/3/2020   Western         Arizona                68.27%              90.43%
                             Central
 11/3/2020 Western           Plains                 76.70%              95.37%
                             Colorado/W
 11/3/2020 Western           yoming                 57.77%              75.17%
 11/3/2020 Western           Dakotas                81.99%              88.92%
 11/3/2020 Western           Hawkeye                77.46%              95.76%
                             Mid-
 11/3/2020 Western           Americas               65.72%              87.58%
                             Nevada
 11/3/2020 Western           Sierra                 76.32%              96.20%
 11/3/2020 Western           Northland              75.14%              93.35%
 11/3/2020 Western           Portland               74.44%              95.85%
                             Salt Lake
 11/3/2020   Western         City                   68.68%              93.31%
 11/3/2020   Western         Seattle                72.29%              95.78%
 11/4/2020   Capital Metro   Atlanta                83.09%              77.74%
 11/4/2020   Capital Metro   Baltimore              73.20%              86.26%
 11/4/2020   Capital Metro   Capital                87.68%              94.55%
                             Greater S
 11/4/2020 Capital Metro     Carolina               81.40%              78.41%

 11/4/2020 Capital Metro     Greensboro             77.59%              55.18%
                             Mid-
 11/4/2020 Capital Metro     Carolinas              80.83%              61.88%
         Case 1:20-cv-02262-EGS Document 107-2 Filed 11/05/20 Page 24 of 26



Date         Area          District       First-Class     Marketing Mail
                           Norther
 11/4/2020 Capital Metro   Virginia              92.03%              94.30%
 11/4/2020 Capital Metro   Richmond              91.82%              89.09%

 11/4/2020 Eastern         Appalachian           90.58%              84.89%
                           Central
                           Pennsylvani
 11/4/2020 Eastern         a                     65.76%              27.23%

 11/4/2020 Eastern         Kentuckiana           91.48%              94.70%
                           Norther
 11/4/2020 Eastern         Ohio                  85.09%              61.84%

 11/4/2020 Eastern         Ohio Valley           88.46%              90.71%
                           Philadelphia
 11/4/2020 Eastern         Metropo               72.00%              43.47%

 11/4/2020 Eastern         South Jersey          88.03%              94.04%
 11/4/2020 Eastern         Tennessee             92.47%              86.88%
                           Western
 11/4/2020 Eastern         New York              95.49%              95.52%
                           Western
                           Pennsylvani
 11/4/2020 Eastern         a                     92.43%              96.25%
                           Central
 11/4/2020   Great Lakes   Illinois              84.31%              90.18%
 11/4/2020   Great Lakes   Chicago               84.80%              57.23%
 11/4/2020   Great Lakes   Detroit               80.39%              71.94%
 11/4/2020   Great Lakes   Gateway               88.57%              87.54%
                           Greater
 11/4/2020 Great Lakes     Indiana               88.33%              90.09%
                           Greater
 11/4/2020   Great Lakes   Michigan              91.92%              89.50%
 11/4/2020   Great Lakes   Lakeland              89.13%              93.84%
 11/4/2020   Northeast     Albany                94.64%              93.29%
 11/4/2020   Northeast     Caribbean             96.83%              78.93%
                           Connecticut
 11/4/2020 Northeast       Valley                89.00%              96.06%
                           Greater
 11/4/2020 Northeast       Boston                94.59%              91.96%

 11/4/2020 Northeast       Long Island           92.26%              93.89%
 11/4/2020 Northeast       New York              89.58%              98.16%
         Case 1:20-cv-02262-EGS Document 107-2 Filed 11/05/20 Page 25 of 26



Date         Area       District        First-Class     Marketing Mail
                        Northern
                        New
 11/4/2020 Northeast    England                93.29%              93.66%

                        Northern
 11/4/2020 Northeast    New Jersey             89.93%              93.62%
 11/4/2020 Northeast    Triboro                92.34%              91.09%

 11/4/2020 Northeast    Westchester            90.98%              91.08%
 11/4/2020 Pacific      Bay-Valley             96.59%              96.40%
 11/4/2020 Pacific      Honolulu               92.90%              82.44%

 11/4/2020 Pacific      Los Angeles            89.67%              95.35%

 11/4/2020 Pacific      Sacramento             93.34%              94.55%
 11/4/2020 Pacific      San Diego              94.49%              97.16%
                        San
 11/4/2020 Pacific      Francisco              95.05%              96.76%
 11/4/2020 Pacific      Santa Ana              93.58%              95.99%
                        Sierra
 11/4/2020   Pacific    Coastal                95.66%              97.67%
 11/4/2020   Southern   Alabama                93.18%              88.07%
 11/4/2020   Southern   Arkansas               94.46%              92.02%
 11/4/2020   Southern   Dallas                 88.00%              91.04%
 11/4/2020   Southern   Ft. Worth              94.07%              92.22%

 11/4/2020   Southern   Gulf Atlantic          86.19%              78.16%
 11/4/2020   Southern   Houston                90.82%              95.80%
 11/4/2020   Southern   Louisiana              94.86%              83.31%
 11/4/2020   Southern   Mississippi            91.98%              82.91%
 11/4/2020   Southern   Oklahoma               95.34%              94.72%
 11/4/2020   Southern   Rio Grande             93.35%              96.46%
                        South
 11/4/2020   Southern   Florida                77.64%              83.50%
 11/4/2020   Southern   Suncoast               88.24%              94.55%
 11/4/2020   Western    Alaska                 91.80%              95.13%
 11/4/2020   Western    Arizona                90.78%              88.28%
                        Central
 11/4/2020 Western      Plains                 93.44%              93.00%
                        Colorado/W
 11/4/2020 Western      yoming                 75.99%              74.69%
 11/4/2020 Western      Dakotas                96.63%              93.52%
 11/4/2020 Western      Hawkeye                94.25%              94.91%
                        Mid-
 11/4/2020 Western      Americas               87.74%              90.33%
        Case 1:20-cv-02262-EGS Document 107-2 Filed 11/05/20 Page 26 of 26



Date      Area       District    First-Class     Marketing Mail
                     Nevada
 11/4/2020 Western   Sierra             91.82%              94.16%
 11/4/2020 Western   Northland          91.81%              92.61%
 11/4/2020 Western   Portland           94.97%              94.40%
                     Salt Lake
 11/4/2020 Western   City               93.45%              96.21%
 11/4/2020 Western   Seattle            94.69%              94.76%
